Citation Nr: 1107447	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, 
including tinea pedis, metatarsalgia, and onychomycosis (mycotic 
toenails).


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied, in part, the benefit sought on appeal.


FINDING OF FACT

The evidence of record does not show that the Veteran's current 
bilateral foot disorder, including tinea pedis, metatarsalgia, 
and mycotic toenails, is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disorder, including tinea pedis, metatarsalgia, and mycotic 
toenails, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  See   
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (West 2002 & Supp. 
2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b) 
(2010).  This notice must be provided prior to an initial 
unfavorable decision on the claim by the Agency of Original 
Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received essential notice, has had a meaningful 
opportunity to participate in the development of his claim, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  
An RO letter dated in December 2007 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b) as stated above.  
In light of the denial of the Veteran's claims for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess, supra.

As to the duty to assist, the RO has obtained the Veteran's 
service treatment records, as well as his VA and private 
treatment records.  The Veteran has not indicated that there are 
other outstanding treatment records he wished VA to obtain.  
Additionally, the Veteran was afforded a VA foot examination and 
a VA skin examination in April 2008.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (stating that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The duty to assist has, therefore, been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he has a bilateral foot disorder that 
began during his military service.  Specifically, he alleges that 
his current bilateral foot disorder originated from multiple 
problems, including tinea pedis, as well as pain and burning 
sensations in his feet, which he experienced during his military 
service.  He contends that these foot problems began before he 
began serving in the Panama Canal Zone and that they became worse 
while he was stationed there because, with his Military 
Occupational Specialty being that of an infantryman, he was 
required to remain in the field.

To establish service connection for the claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  See 38 U.S.C.A.   § 1110 (West 
2002), 38 C.F.R. § 3.303 (2010).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).
In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
some cases, lay evidence will also be competent and credible on 
the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  See Barr, supra. at 307.  Additionally, where symptoms 
are capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 
374 (2002).

With respect to the first element of the Hickson test, current 
disability, the Veteran was diagnosed with mycotic toenails and 
xerosis at a podiatry consultation in April 2006.  He was 
diagnosed with keratosis and metatarsalgia at a subsequent 
podiatry outpatient consultation in November 2007.  He was later 
diagnosed with bilateral tinea pedis at a VA skin examination 
conducted in April 2008.  The Veteran's diagnosis of mycotic 
toenails was confirmed during this examination and his diagnosis 
of bilateral metatarsalgia was confirmed during a VA foot 
examination, also conducted in April 2008.  Accordingly, the 
Board finds that the Veteran has a current diagnosis of bilateral 
foot disorders.  The first element of the Hickson test is 
therefore satisfied.  See Hickson, supra.

With respect to the second element of the Hickson test, in-
service disease or injury, the Veteran's service treatment 
records (STRs) reveal that he received treatment for various foot 
problems between October 1973 and April 1976.  These include 
treatment for trauma of the left foot from playing basketball in 
October 1973; treatment for small "pinhead like" bumps on his 
feet in March 1974; treatment for athlete's foot in July 1974; 
and a consultation in March 1976 for aching in his feet that had 
been lasting for several months.  On his April 1976 separation 
examination, the Veteran indicated that he had foot trouble, 
including pain in his feet.  The Veteran's STRs indicate that the 
Veteran did complain of and receive treatment for foot problems 
while in service.  The second element of the Hickson test, 
therefore, is also satisfied.  See Hickson, supra.

With respect to the third element of the Hickson test, nexus, the 
Veteran was afforded VA examinations of his feet and skin in 
April 2008 to determine the nature and etiology of his bilateral 
foot disorders.  The VA examiner indicated that she reviewed the 
Veteran's claims file as well as his medical records.  The 
examiner provided the opinion that the Veteran's current 
bilateral foot disorder, to include metatarsalgia, tinea pedis, 
and mycotic toenails, is less likely as not caused by or related 
to the bilateral foot problems that the Veteran suffered during 
his active service.  The examiner provided the rationale that 
after the various foot problems presented by the Veteran during 
service, there are no further records of complaints, findings, or 
history of disabilities related to the Veteran's bilateral foot 
condition until 2007, when the Veteran complained to a podiatrist 
of a burning sensation in the balls of his feet when walking.

The Veteran alleges that his foot problems have been constant 
since his military service.  Although the Veteran is able to 
report his symptoms of a bilateral foot disorder, as a layperson, 
he is not competent to offer opinions on a medical diagnosis or 
to establish a nexus between his in-service foot problems and his 
currently diagnosed bilateral foot disorder.  See Layno, supra; 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999).  Further, 
based on the evidence of record, the Veteran's lay statements 
that he has continually suffered from bilateral foot symptoms 
since his time in service are not credible.  Evidence 
contradictory to the Veteran's statements is found in numerous 
private medical reports.  During private evaluation in December 
2003, the Veteran specifically denied any numbness or pain in his 
feet.  He again denied any numbness in his feet on evaluations in 
June 2004 and April 2005.  His feet were examined in May and 
September 2006, at which time pedal pulses were 2+ and normal and 
there was full range of motion.  There were no ulcers, deformity, 
or evidence of acute injury.  Skin and soft tissue were also 
normal.  VA treatment records also show that the Veteran's feet 
were examined during a primary care appointment in October 2004.  
The results of the examination were normal.  Also, in April 2006, 
the Veteran presented at a VA podiatry clinic for diabetic foot 
care.  During that visit, the Veteran denied feeling numbness, 
tingling, or any burning sensation in his feet.  

In short, examinations of the Veteran's feet spanning from 2003 
to 2005 showed that the Veteran denied any symptoms and clinical 
findings were normal.  A skin disorder of the feet was not shown 
until 2006 and metatarsalgia was not demonstrated until 2007.  
The Veteran's current statements regarding the continuity of his 
symptomatology since service appear to be self-serving and are 
unsupported by his post-service medical records, which indicate 
that he did not have any actual complaints of a foot disorder 
until 2006 and 2007.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  The Board 
notes that case law provides for far greater probative value 
being placed on pertinently negative contemporaneous service 
department records than on more recent statements of a veteran, 
made in connection with a claim for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  

The April 2008 VA examiner's opinion that that the Veteran's 
current foot disorders are less likely as not related to his in-
service foot problems, as well as pertinent medical records 
revealing a lack of complaint of, or treatment for, a bilateral 
foot disorder by the Veteran, have a far greater probative value 
than the Veteran's recent statements that he has being suffering 
from a bilateral foot disorder ever since his time in active 
service.  Accordingly, the Board finds that the Veteran has not 
established the required nexus between his currently diagnosed 
bilateral foot disorders and the foot problems that he suffered 
during his military service.  See Hickson, supra.

In sum, the Board finds that there is no credible lay evidence or 
competent medical evidence showing that the Veteran has a 
bilateral foot disorder that is etiologically related to his 
active military service.  While the Veteran does have a current 
bilateral foot disorder, there is no medical evidence of record 
indicating that this came about as the result of his in-service 
problems with his feet.  The Veteran reported that he has 
experienced continuous symptoms since service; however, in spite 
of receiving numerous foot examinations prior, he only began 
reporting problems with his feet in 2006 and 2007.  Not only has 
the VA examiner provided the opinion that the Veteran's bilateral 
foot disorder is not connected to his military service, but also, 
where the Veteran has not complained of, or sought treatment for, 
any foot condition until more than 30 years following his 
service, he clearly has not shown the required continuity of 
symptomatology to support a finding of chronicity.  See 38 C.F.R. 
§ 3.303(b) (2010).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  Service connection 
for a bilateral foot disorder, to include tinea pedis, 
metatarsalgia, and mycotic toenails, must be denied.  


ORDER

Entitlement to service connection for a bilateral foot disorder, 
to include tinea pedis, metatarsalgia, and mycotic toenails, is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


